'A0.245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page 1of1   <~--·
                                                                                                                                                           '-·-




                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                                                                       (For Offenses Committed On or After November 1, 1987)
                                 v.

              Javier Marcelo Fernandez-Espinoza                                        Case Number: 2: 19-mj-9823


                                                                                       Defendant's Attom
                                                                                                                   FILED
REGISTRATION NO. 86044298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint                                I §CUTHER~' s1srR1cr OF c~L~NJ.A: I
 0 was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                     Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                           1

  0 The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




  0 Count(s)                                                                            dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             .)\f!MESERVED                                   0                                               days

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  0 Court recommends defendant be deported/removed with relative,                                                                charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, June 27, 2019
                                                                          Date of Imposition of Sentence


Received       ~~~--,If-¥-~~~~
               DUSM
                                                                          ~~
                                                                          UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                 2: 19-mj-9823
                                                                                 ,,,
